DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Non-Final rejection dated 10/20/2021 has been withdrawn and replaced with this action to correct the conclusion paragraph.
Claim Rejections - 35 USC § 112
112 rejections are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansson (20190146064) in view of Decoster (20130188043). 


Referring to claim 1, Hansson shows an optical apparatus (see abstract and figure 1) comprising:
a deflector configured to deflect illumination light from a light source unit to scan an object and to deflect reflected light from the object (see figure 6 Ref 110A); and a controller configured to control the deflector (see figure 6 Ref 112A), wherein a first divergence angle of the illumination light in a first cross section is larger than a second 
wherein the controller controls the deflector so that the illumination light moves in the first cross section at a first speed and moves in the second cross section at a second speed higher than the first speed (see figure 8 note the fan shaped beam is moved horizontally faster than vertically).
Hansson shows a bifurcation configured to guide the illumination light to the deflector and to guide the reflected light from the deflector to a light receiver (see the embodiment shown in figures 10a-10b note the splitter Ref 302).  However Hansson shows the use of a light source unit that is an array of light sources and fails to specifically teach a single light source. 
Decoster shows a similar device that includes a single light source unit (see figure 7 Ref 14 also see paragraph 27 note the light source comprises a laser diode), Decoster also shows a first divergence angle of the illumination light from the single light source unit in a first cross section is larger than a second divergence angle in a second cross section orthogonal to the first section (see figure 7 note the illumination beam Ref 62 on the target object also see paragraph 35 note the “fan-shaped laser beam”).  It would have been obvious to substitute the array of sources with the single source as shown by Decoster because this is a simple substitution of one known element for another that yields the same result.
Referring to claim 3, Hansson shows on a light receiving surface of the light receiver, a length in an optically equivalent direction on the light receiving surface to a direction in which the illumination light moves at the second speed is longer than a 
Referring to claim 4, Hansson shows a center of a light receiving surface of the light receiver is eccentric to a center of the light receiver in an optically equivalent direction on the light receiving surface to a direction in which the illumination light moves at the second speed (see figures 2A and 2B).
Referring to claim 7, Note the expressions claimed are extremely well known in the optical art and add no new or unexpected results.  

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansson (20190146064) in view of Decoster (20130188043) and Bae (20180015918).
Referring to claims 8 and 13, Hansson shows an optical apparatus (see abstract and figure 1) comprising:
a deflector configured to deflect illumination light from a light source unit to scan an object and to deflect reflected light from the object (see figure 6 Ref 110A); and a controller configured to control the deflector (see figure 6 Ref 112A), wherein a first divergence angle of the illumination light in a first cross section is larger than a second divergence angle in a second cross section orthogonal to the first section (see figures 2A-2B, paragraph 49,  and 65, and note the fan shaped beam)  
wherein the controller controls the deflector so that the illumination light moves in the first cross section at a first speed and moves in the second cross section at a 
Hansson shows a bifurcation configured to guide the illumination light to the deflector and to guide the reflected light from the deflector to a light receiver (see the embodiment shown in figures 10a-10b note the splitter Ref 302).  However Hansson shows the use of a light source unit that is an array of light sources and fails to specifically teach a single light source. 
Decoster shows a similar device that includes a single light source unit (see figure 7 Ref 14 also see paragraph 27 note the light source comprises a laser diode), Decoster also shows a first divergence angle of the illumination light from the single light source unit in a first cross section is larger than a second divergence angle in a second cross section orthogonal to the first section (see figure 7 note the illumination beam Ref 62 on the target object also see paragraph 35 note the “fan-shaped laser beam”).  It would have been obvious to substitute the array of sources with the single source as shown by Decoster because this is a simple substitution of one known element for another that yields the same result.  Hansson shows an optical apparatus on board a vehicle but fails to specifically teach the collision avoidance.  
Bae shows a similar device that includes  an optical system for measuring distance (see paragraph 71 note the LIDAR), Bae also shows determining distance using a LIDAR to determine if a collision is likely to occur (see paragraph 118-121 also see claim 6),  While Hansson fails to explicitly show the optical system is used for collision avoidance the combination of Hasson in view of Bae shows an onboard optical system that is used for collision detection based on the detected distance, it is 
Referring to claims 9 and 14, the combination of Hansson and Bae shows a control unit configured to output a control signal for generating a braking force and controlling the movement on the vehicle when the controller determines that a a collision with the object is likely (see paragraph 258).  It would have been obvious to include the breaking control as taught by Bae because this is common in collision avoidance systems and adds no new or unexpected results.  
Referring to claims 10 and 15, the combination of Hansson and Bae shows an alerting unit configured to alert a driver of the vehicle when the controller determines that a collision with the object is likely (see paragraph 89-91 of Bae).  It would have been obvious to include the alert as shown by Bae because this allows the user to apply breaking inputs or steering inputs before the control system is required to do so as taught by Bae (see paragraph 44). 
Referring to claims 11 and 16, the combination of Hansson and Bae shows a notifying unit configured to notify a remotely located apparatus regarding information on a collision between the vehicle and the object (see paragraph 65 note the sensing unit can include a camera or a microphone note these provide no distance information).  It would have been obvious to include the camera as taught by Bae because this allows for sensing the relative location of other vehicles and adds redundancy to the distance detecting system. 
Referring to claim 12, Hansson shows an optical apparatus (see abstract and figure 1) comprising:

wherein the controller controls the deflector so that the illumination light moves in the first cross section at a first speed and moves in the second cross section at a second speed higher than the first speed (see figure 8 note the fan shaped beam is moved horizontally faster than vertically).
Hansson shows a bifurcation configured to guide the illumination light to the deflector and to guide the reflected light from the deflector to a light receiver (see the embodiment shown in figures 10a-10b note the splitter Ref 302)  wherein the on-board system determines whether a vehicle and the object can collide with each other based on distance information of the object obtained by the optical apparatus (see figure 17 and 18 also see paragraph 81-82).   The combination of Hansson and Bae shows wherein the moving apparatus is movable while holding the optical apparatus (see figure 6 of Bae).  It would have been obvious to include the moving apparatus as taught by Bae because this is well known on a vehicle borne optical system, this adds no new or unexpected results.

Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 allowed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3, 4, 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao (10571552) includes prior art that includes a similar scanning system along with a beam splitter as claimed.  See figure 1 note the scanner and the scanner control also see the beam splitter Ref 163.  Also look at figure 10 note the vertical speed is slower than the horizontal speed (see column 18 line 28-57).  Note the speed variation is compensated via controlling the light source. 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645